Citation Nr: 1538910	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  13-20 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for coronary artery disease.

2.  Entitlement to service connection for ischemic heart disease, to include as associated with herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1972, and December 1990 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction is currently with the RO in Nashville, Tennessee.  

A November 2004 rating decision denied service connection for coronary artery disease, a form of ischemic heart disease.  As such, the instant claim is construed as a request to reopen.

The Board finds that while the RO indicated in the September 2011 rating decision that it denied the request to reopen the claim of service connection for ischemic heart disease on the basis that no new and material evidence had been received, it did perform a full review of the evidence.  As such, the Board has jurisdiction to adjudicate the underlying merits of the issue at this time.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in June2015.  A transcript of that hearing is of record. 

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 




FINDINGS OF FACT

1.  The RO denied service connection for coronary artery disease in November 2004 rating decision, of which the Veteran was notified in December 2004; he did not appeal this denial and no additional evidence related to the issue of ischemic heart disease was received within the appeal period.

2.  Since the last final denial in November 2004, new and material evidence related to the issue of service connection for heart disease has been received.  

3.  Resolving all doubt in the Veteran's favor, the Veteran has ischemic heart disease that is presumed to be related to exposure to herbicide agents during his active military service in Thailand.


CONCLUSIONS OF LAW

1.  The November 2004 denial of service connection for coronary artery disease became final. 38 U.S.C.A. § 7105 (West 2002) (2014).

2.  New and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for entitlement to service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239 -40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of reopening, evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20. 

The RO initially denied service connection for coronary artery disease (a form of ischemic heart disease) in a November 2004 rating decision (with notice sent in December 2004).  It determined that the medical evidence did not show ischemic heart disease in service or within one year of separation from service, or that the current disability is related to service.

The Veteran did not appeal the November 2004 rating decision.  Further, VA did not receive new and material evidence referable to this issue within one year of notification of the November 2004 denial.  As such, the November 2004 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the last final denial, in November 2004, VA received detailed testimony regarding the Veteran's service in Thailand.  See June 2015 Board hearing transcript.  Specifically, he testified while stations in a Thailand air base, he performed telecommunications work that entailed daily preventive maintenance inspections to two portable remote control units at each end of the runway. 

This new evidence relates to an unestablished element of the previously denied claim.  Specifically, it establishes that the Veteran served near the perimeter of the air base in Thailand and might have therefore been exposed to herbicides.  The evidence raises a reasonable possibility of substantiating the claim as it potentially establishes a connection between the current condition and an event in service.  Therefore, the claim is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).  

Service Connection 

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Certain diseases associated with exposure to herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).

The Veteran has claimed exposure to herbicides while stationed in Thailand.  VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975. See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10. (q).

In this case, the Veteran seeks service connection for ischemic heart disease, to include as due to exposure to Agent Orange.

The Veteran's military service records show service in the Ubon air base, in Thailand.  His military occupation specialty was radio repairman.  See DD 214.

During his June 2015 Board hearing, the Veteran testified that while stationed in Thailand, he served near the perimeter of the base.  Specifically, he stated that his telecommunications work included daily preventive maintenance inspections to two portable remote control units at each end of the runway.  He estimated that the runway was about 50 feet from the perimeter fence.

The evidence of record clearly establishes that the Veteran had service at one of the designated Thailand military bases.  He also served on active duty for a period of the Vietnam era during which VA has acknowledged that herbicides were used near those air base perimeters in Thailand.  In his June 2015 Board hearing, it was indicated that the Veteran's MOS as a radio repairman placed him at the perimeter of the military base. 

In light of the above, the Board finds that the appellant had service in Ubon, Thailand and his duties placed him on the perimeter of the air base.  As such, he is presumed to have been exposed to herbicide exposure.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Post-service treatment records confirm the Veteran's diagnosis of ischemic heart disease. Therefore, service connection is warranted for ischemic heart disease on a presumptive basis due to herbicide exposure. 

In sum, resolving all doubt in favor of the Veteran, the weight of the evidence establishes that the Veteran has a diagnosis of ischemic heart disease, and that he had presumed herbicide exposure during service.  As such, service connection is warranted for the claimed disability on a presumptive basis.  38 C.F.R. §§ 3.102, 3.307(a)(6), 3.309(e).


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for ischemic heart disease is granted.

Service connection for ischemic heart disease is granted.



______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


